Name: Commission Regulation (EEC) No 559/91 of 7 March 1991 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 8 . 3 . 91 Official Journal of the European Communities No L 62/25 COMMISSION REGULATION (EEC) No 559/91 of 7 March 1991 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EEC) No 3641 /90 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for "the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 306/91 (4), and in par ­ ticular Articles 6 (3) and 11 (c) thereof, Whereas the additional levy scheme in the milk and milk products sector applies both in the territory of the former German Democratic Republic and in Portugal as from 1 April 1991 pursuant to Regulations (EEC) No 804/68 and (EEC) No 857/84, as amended by Regulations (EEC) No 3577/90 0, (EEC) No 3641 /90 and (EEC) No 3642/90 (6) ; whereas, to take account of this new situation, Commission Regulation (EEC) No 1546/88 0, as 'ast amended by Regulation (EEC) No 2333/90 (8), should be amended accordingly ; "Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1546/88 is hereby amended as follows : 1 . in Article 5 : (a) the following is added to the third subparagraph of paragraph 1 : 'and in the case of Portugal , by 31 December 1991 .'; (b) the following subparagraph is added to paragraph 4 : ' in the case of Portugal the reference quantity referred to in the first subparagraph under (a) shall correspond to direct sales in 1990.' ; 2. the following is added to the first subparagraph of Article 12 ( 1 ): 'with the exception, for Germany, of the territory of the former German Democratic Republic, where they shall be those recorded for the 1989 calendar year and with the exception of Portugal where they shall be those recorded for the 1 990 calendar year.' ; 3 . the following second subparagraph is added to Article 19(2): 'in the case of Spain, Germany (as regards the ter ­ ritory of the former German Democratic Republic) and Portugal , the date 1 October 1984 mentioned in the first subparagraph is replaced by 1 October 1991 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 362, 27. 12. 1990, p. 5 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 37, 9 . 2. 1991 , p. 4. 0 OJ No L 353, 17. 12. 1990, p. 23 . (6) OJ No L 362, 27 . 12. 1990, p. 7. f) OJ No L 139, 4. 6. 1988, p. 12. ( ») OJ No L 211 , 9 . 8 . 1990, p. 5.